Citation Nr: 0104506	
Decision Date: 02/14/01    Archive Date: 02/20/01

DOCKET NO.  98-12 045A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:  The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and her son, with the assistance of a friend



ATTORNEY FOR THE BOARD

Linda Anne Howell, Counsel


INTRODUCTION

The veteran served on active duty from February 1944 to 
December 1945 and was a prisoner of war (POW) of the German 
Government from December 1944 to April 1945.  He also 
received the Purple Heart with 1 Oak Leaf Cluster for serious 
injuries received in battle.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which denied the claim on appeal.

The appellant and her son appeared before the undersigned 
Board Member at a videoconference hearing in April 2000.  At 
that time she was assisted by a friend in presenting the 
testimony.  She is otherwise represented by the American 
Legion.

On appeal, the Board sought an opinion by an independent 
medical expert (IME) by letter dated in August 2000.  The 
requested opinion having been received, the appellant's 
representative was provided with a copy of the opinion.  The 
representative forwarded the opinion to the appellant.  No 
additional evidence or argument as been submitted, and the 
case is now ready for appellate review.



FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the appellant's claim.

2.  The veteran died in September 1978 at the age of 53.  
According to the Certificate of Death, the veteran's cause of 
death was listed as coma secondary to liver failure due to 
metastatic pancreatic carcinoma.

3.  In September 1978, the appellant, the veteran's widow, 
filed a claim for cause of death, which was denied by rating 
decision dated in October 1978.  In September 1997, she filed 
another claim for cause of death, which was denied by 
decision dated in February 1998 on the basis that no new and 
material evidence had been submitted.  

4.  Subsequently, the Board determined that new and material 
evidence had been submitted and requested an independent 
medical opinion, which has been received.

5.  At the time of the veteran's death, service connection 
had been established for amputation, right upper extremity, 
at 80 percent disabling, and the residuals of a gunshot 
wound, left thigh, at 30 percent disabling.  However, service 
connection was not in effect for pancreatic cancer.

6.  Pancreatic carcinoma was not demonstrated during service 
nor is it on the list of lifetime presumptions for former 
POWs.  It was not demonstrated within 1 year after separation 
from service.

7.  The disorder implicated in the veteran's death had its 
onset long after service and was unrelated to service or 
incident thereof.

CONCLUSIONS OF LAW

1.  Pancreatic cancer was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2000).

2.  A disability incurred in or aggravated by service neither 
caused nor contributed substantially or materially to the 
cause of the veteran's death.  38 U.S.C.A. §§ 1110, 1131, 
1310, 5107 (West 1991 & Supp. 2000); 38 C.F.R. § 3.312 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A claim for service connection for cause of death may be 
sustained if three criteria are met:  (1) there is a death 
certificate or equivalent medical evidence showing the cause 
of death; (2) there is medical evidence that the disability 
causing or contributing to death was incurred in or 
aggravated by military service; and (3) there was medical 
evidence of a nexus or causal relationship between the in-
service incurrence or aggravation and the disability causing 
or contributing to death.  See Ramey v. Brown, 9 Vet. App. 40 
(1966).  In order to establish entitlement to service 
connection for the cause of the veteran's death, the evidence 
must show that disability incurred in or aggravated by active 
service either caused or contributed substantially or 
materially to cause death.  38 U.S.C.A. § 1310 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.312 (2000).  When all the evidence 
is assembled, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the claimant prevailing in either event or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The appellant, the veteran's widow, contends several theories 
of entitlement.  First, she maintains that the veteran was 
exposed to toxic gases during his military service which 
ultimately caused him to develop pancreatic cancer.  In 
addition, she asserts that he was exposed to unknown 
chemicals while a POW which contributed to his death from 
pancreatic cancer.  Further, she contends that the shrapnel 
which remained in the veteran's body after military service 
caused him to develop pancreatic cancer.  Finally, she 
believes that the gangrene the veteran developed in his right 
arm while a POW contributed to the pancreatic cancer which 
ultimately lead to his death.

As a preliminary matter, service medical records are negative 
for complaints, symptomatology, or findings of pancreatic 
cancer.  The Board notes that the veteran sustained a 
traumatic amputation of the right arm and other leg injuries 
as a result of enemy mortar fire in December 1944.  He was 
taken prisoner and underwent right arm surgery in a German 
hospital.  He was liberated in April 1945 and was discharged 
in December 1945.  However, there is no indication of any 
inservice history of tumor, growth, cyst, or pancreatic 
cancer.  Moreover, the Board finds that pancreatic cancer is 
not one of the diseases which warrants service-connection on 
a presumptive basis for former POWs under 38 C.F.R. 
§ 3.309(c) (2000).  Because pancreatic cancer is excluded 
from the diseases for which presumptive service connection is 
warranted, the claim for cause of death on a presumptive 
basis is not for application.  Further, there is no showing 
of cancer within 1 year following separation from service.  
Thus, the presumption for chronic diseases is not for 
application.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

With respect to her first theory of entitlement, the 
appellant maintained that the veteran had been exposed to 
certain gasses and/or chemicals during service, which caused 
him to develop pancreatic cancer.  In support of her claim, 
she submitted a letter dated in September 1978 from a private 
treating physician reflecting that the veteran had told him 
that he had been exposed to toxic gases during his military 
service and to unknown chemicals while a POW.  The physician 
reflected that certain chemical agents (undefined) were 
definitely related to a higher incidence of cancer of the 
pancreas.  He believed that there was a strong possibility 
that the veteran's illness may have been due to exposure to 
chemicals suffered while in the military.  He also noted that 
the veteran's illness was made worse due to arthritic changes 
in the cervical and lumbar spine due to the blast injury and 
shrapnel still present in the veteran's body.  

In further support, a November 1978 letter from another 
private treating physician related that the veteran's 
reported history of exposure to certain chemicals was 
"possibly" related to the veteran's pancreatic cancer.  
Similarly, the appellant submitted a series of internet 
articles on the causes of pancreatic cancer.  She highlighted 
parts of the articles which noted that pancreatic cancer had 
been linked to industrial substances such as the compounds 
found in chemical, coke, metalwork, and gas manufacturing 
processes.  She maintained that the veteran had been exposed 
to chemicals in service which caused him to develop 
pancreatic cancer.  

At a personal hearing in November 1998, the appellant 
testified that she believed the shrapnel remaining in the 
veteran's body and the gangrene which apparently developed in 
his arm after his injuries caused him to develop pancreatic 
cancer.  She reflected on the September 1978 letter from the 
veteran's private treating physician that the veteran's 
cancer was made worse by the severe arthritic changes due to 
the blast injury and shrapnel in the area.  She testified 
that the veteran always had problems with soreness in his 
back and legs.  His son also maintained that the veteran had 
problems but that everyone thought it was arthritis.  The 
appellant denied knowing much about the chemicals the veteran 
was exposed to as a POW but related that the doctor told them 
that the shrapnel caused the veteran's cancer and referenced 
to the 1978 letters from the veteran's private treating 
physicians.  A family friend reported that a foreign body 
entering the body was like an alkylating substance that 
changed the cells around the area which caused cancer.  She 
admitted that she was not a medical doctor or nurse but noted 
that she obtained the information from a medical book.  

Subsequently, the appellant maintained that the veteran's 
pancreatic cancer had actually been caused either by the 
gangrene in his arm after his service injuries and/or by the 
shrapnel fragments which had remained in his body for many 
years after service.  She asserts that the metal in the 
gangrene and/or shrapnel caused a toxic reaction in the 
veteran's body which caused pancreatic cancer.  In support, 
she submitted a March 2000 report from a forensic 
pathologist.  The pathologist related a history of the 
veteran's severe injuries from shrapnel/gunshot in service 
with "whole body exposure to freely diffusible corrosive 
soluble metal iron ions."  He also noted that the veteran 
suffered from shrapnel-induced body-poisoning gangrene of the 
right arm, was food and water starved for three days, and was 
exposed to wartime toxic military gases and metallic fumes.  
He reported that the veteran experienced post-service 
repeated bouts of debilitating pain in the neck and back for 
days in a row.  He also reflected that the veteran developed 
inoperable aggressive pancreatic cancer in 1978, which had 
seeded the entire abdominal cavity causing liver failure and 
death two weeks after the diagnosis.  

The forensic pathologist concluded, in essence, that only 10 
percent of pancreatic cancer was due to a heredity cause 
leaving the remaining 90 percent to be caused by toxic gases, 
metallic fumes, ingestion of cell poisons in combat or in 
industrial settings, and the sustained release of heavy metal 
implants in the body transforming them into cancerous and 
cancer-spreading sites in the body.  He related that 
pancreatic cancer was one of the most common and lethal 
cancers with an appearance of up to 30-40 years after the 
initial external fume, poison, and heavy metal exposure.  He 
observed that the preponderance of evidence in the veteran's 
situation was that the veteran sustained multiple combat-
related metallic fume, toxic gases, and heavy corrosive metal 
exposures at a time of maximum susceptibility (which he noted 
included long-term starvation) and minimum resistance, which 
over a sufficiency long period of time, ultimately resulted 
in pancreatic cancer.  In support of his opinion, he cited a 
medical abstract reporting that metal (iron)-proteinase were 
highly involved in initiating and stimulating pancreas tumor 
growth.  

Due to the apparent conflict between the various causes of 
the veteran's pancreatic cancer, including the medical 
abstracts submitted by the appellant suggesting that there 
was no known cause but that smoking, caffeine consumption, 
and diet played a significant role, the 1978 opinions noting 
that the veteran's claimed in-service chemical exposure 
played a role, and the forensic pathologist's more recent 
opinion that retained shell fragments were the ultimate 
cause, the Board sought the opinion of a medical expert 
(IME).  In September 2000, an associate professor of 
hematology and oncology and reported expert in oncology and 
the causes of cancer, submitted a report addressing the 
appellant's various theories of entitlement.  First, with 
respect to the claim of gangrene of the arm causing 
pancreatic cancer, the IME noted that he knew of no medical 
evidence which would connect a remote episode of infection 
(some 30+ years prior to death) to pancreatic cancer.  The 
isolated nature of the veteran's claimed arm infection is 
supported by the service medical records which reflect that 
the veteran's right arm stump was well-healed at the time of 
his liberation from captivity, although it became infection 
prior to military discharge, but no apparent gangrene was 
identified at that time.  The IME specifically disputed that 
gangrene could create a toxic fluid which would persist for 
years and cause pancreatic cancer.  

Next, the IME noted that there had been rare reports of 
cancers arising at the exact site of shrapnel wounds, but 
indicated that this did not appear to be the situation with 
this veteran because there was no evidence contained in the 
claims file which suggested that the veteran had shrapnel in 
contact with the pancreas but rather the shrapnel was located 
in the veteran's neck and back.  He also stressed that 
shrapnel fragments causing cancer at a distant site was not 
supported by the medical literature.  As to the claim that 
iron metal ions from the shrapnel were diffusible and caused 
toxicity leading to pancreatic cancer, the IME acknowledged 
that the concentration of iron in the blood stream would be 
unknown but reported that even in patients with a marked iron 
overload disorder there was no evidence that they developed 
pancreatic cancer at a higher rate.  This suggests that 
regardless of the level of iron in the veteran's body from 
shrapnel fragments, there would be no reported higher 
incidents of pancreatic cancer.

In addition, the IME identified occupational exposure as 
causing 12 percent of pancreatic cancers, with the remainder 
being related to environment, diet, smoking, and heredity.  
He noted that workers exposed to metal irons such as nickel, 
chromium, and cadmium showed an increased risk of pancreatic 
cancer but that, even if the shrapnel in the veteran's body 
contained any of these compounds, that it would not be enough 
to result in an increased risk of pancreatic cancer in the 
veteran's case.  Further, the IME disputed the theory that 
exposure to gases or metallic fumes caused the veteran's 
pancreatic cancer and noted that a small risk of pancreatic 
cancers were reported in long-term occupational exposure and 
opined that a very toxic but single exposure was much less 
likely to cause the development of a malignancy.  Therefore, 
the IME concluded that the likelihood of wartime exposure 
causing pancreatic cancer appeared to be very low.

Next, the IME addressed the forensic pathologist's theory 
that matrix metal (iron) protinase inhibitors from the 
shrapnel played a role in the veteran's pancreatic cancer.  
The IME indicated that this theory was based on an apparent 
misunderstanding of the role of metal ions in the enzymatic 
activity of these proteins.  He reflected that the 
appellant's expert was confusing the role of metalloproteases 
and methallothioneins and noted that the recent studies have 
addressed the issue of the spread of cancer, not the 
causation.  Finally, the IME challenged the appellant's 
expert that 90 percent of pancreatic cancer was related to 
toxic exposure or metal ions and noted that several other 
risk factors were present in the veteran's situation 
including a 20-year history of smoking, and noted that up to 
30 percent of pancreatic cancer was attributed to smoking, 
and the risk did not disappear even if the patient quit 
smoking.  Further, the IME recognized dietary consideration 
and a possible family link, noting that a member of the 
veteran's family had biliary cancer, which the IME noted was 
sometimes difficult to distinguish from pancreatic cancer.  
Parenthetically, the Board notes that the terminal hospital 
records reflect that an immediate family member had cancer of 
the bile duct.  Moreover, the record reflect that another 
immediate family member had breast cancer, but this was not 
specifically addressed by the IME.  In addition, the IME 
noted a geographically increased risk of pancreatic cancer in 
southern Louisiana, the veteran's home.

After a careful review of the medical evidence contained in 
the claims file, the Board is compelled to place more 
probative weight on the most recent independent expert's 
opinion on the basis that he addressed all of the various 
theories of entitlement offered by the appellant.  
Specifically, while the 1978 letters suggested a possible 
relationship between certain (unnamed) chemicals and 
pancreatic cancer, there is no indication of the nature of 
those chemicals nor does the claims file contain evidence 
that the veteran was exposed to any chemicals during military 
service.  Moreover, the Board notes that speculative 
language, such as may or may not, has been found to be 
insufficient to even well-ground a claim.  See Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992); see also Bostain v. 
West, 11 Vet. App. 124, 127 (1998); Obert v. Brown, 5 Vet. 
App. 30, 33 (1993).  Thus, the Board finds that generalized 
language about the relationship between pancreatic cancer and 
possible exposure to unnamed chemicals is too speculative to 
support a claim of service connection for the cause of death.  

Further, the Board has considered the medical articles 
submitted by the appellant.  However, the Board notes that 
the articles, in fact, reported that there was no known cause 
of pancreatic cancer and suggest that cigarette smokers, 
diet, and caffeine consumption had a higher risk of 
pancreatic cancer.  While the IME addressed external factors, 
neither the 1978 opinions nor the more recent forensic 
pathologist opinion addressed the issue of cigarette smoking, 
diet, or caffeine consumption as part of their analyses.  
Further, the appellant directed the Board's attention to the 
sections of the articles which addressed industrial chemical 
processes as associated with higher risks of pancreatic 
cancer; however, there is no evidence that the veteran was 
exposed to those types of chemicals in service nor during his 
time as a POW.  In fact, it appears that the veteran spent 
his several months as a POW in a hospital due to his serious 
injuries.  While the Board accepts the appellant's statements 
that the veteran was treated poorly, starved, and tortured 
during captivity, there is no indication that he was exposed 
to any of the industrial processes identified in the medical 
articles.

In addition, the Board has carefully considered the 
appellant's forensic pathology expert's opinion on the cause 
of the veteran's pancreatic cancer and concludes that the 
IME's opinion is more consistent with the medical evidence 
submitted for the record, the evidence of the veteran's in-
service injuries, and the terminal hospital records.  The 
Board is particularly persuaded by the detail in the IME's 
opinion, the fact that each alternative theory was addressed 
in detail, and the supporting medical evidence.  In view of 
the above, the Board must conclude that it is not shown that 
the veteran's pancreatic cancer was incurred in or aggravated 
by active duty service, or was otherwise related thereto.  
Accordingly, the Board finds that entitlement to service 
connection for the cause of the veteran's death based on 
pancreatic cancer is not warranted.  

In sum, the Board has carefully weighed the evidence of 
record, the appellant's testimony, her expert evidence, and 
the IME report in light of the applicable law and finds that 
equipoise is not shown and the benefit of the doubt rule does 
not apply.  Specifically, the Board finds particularly 
probative the IME report because it appears that it was 
accurate as to the medical history, and addressed each of the 
alternative theories of entitlement asserted by the 
appellant.  To the extent that private treating physicians 
thought it possible that the veteran's pancreatic cancer was 
related to exposure to toxic gasses and a forensic 
pathologist opined that the veteran's pancreatic cancer was 
related to retained shrapnel, the IME rendered his opinion 
based on all the asserted possible causes and dismissed each 
one.  For that reason, the Board specifically accords more 
probative weight to the IME opinion as the IME focused upon 
the critical inquiry of this appeal; that is, whether the 
pancreatic cancer was caused by any incident of the veteran's 
military service.


ORDER

The claim for entitlement to service connection for the cause 
of the veteran's death is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeal

 

